Per Curiam: This claim, arising out of the death of a volunteer fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the "Law Enforcement Officers and Firemen Compensation Act”, [hereafter, "the Act”] Ch. 48, §281, Ill.Rev.Stat., 1971. The court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General; a written statement of the decedent’s supervising officer; and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full court on October 12, 1973, the court finds as follows: 1. That the claimant, Carol J. Klamen, is the wife of the decedent and is the beneficiary who was designated by him as stated in her application for benefits; 2. That the decedent, Richard E. Klamen, was a volunteer fireman employed by the North Park Fire Department, Rockford, Illinois, and engaged in the active performance of his duties, within the meaning of Sec. 2(c) of the Act, on January 27, 1973; 3. That on said date, Fireman Klamen was en route to the fire house responding to a fire call at approximately 10:30 p.m. His vehicle was equipped with an interior blue, rotating light which was operating and illuminated. The weather was raining and sleeting. At the intersection of Rt. 51 and Wood Avenue a collision occurred between Klamen’s vehicle and a private passenger vehicle, causing Klamen’s vehicle to overturn. Fireman Klamen died of his injuries on January 30, 1973, the coroner’s certificate of death reciting the immediate cause of death as "(a) massive pulmonary edema, due to (b) congestive heart failure and (c) contusion of the heart from automobile accident, with other significant findings — contusion of left lung and small laceration; traumatic laceration of the liver and spleen; fracture of the left humerus, right tibia, right fibula, left clavicle and left 6th and 7th ribs.” 4. That Fireman Klamen was killed in the line of duty as defined in Sec. 2(c) of the Act. 5. That this Court finds no evidence to indicate that Fireman Klamen’s death occurred as the result of willful misconduct or intoxication. 6. That the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It Is Hereby Ordered that the sum of $10,000.00 (Ten Thousand Dollars) be awarded to Carol J. Klamen as wife designated beneficiary of the deceased fireman, Richard E. Klamen.